Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections claims 1-3 and 8-10 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.
In particular, the new ground of rejection relies on a combination of a new reference, ‘Ohama’, and the previously cited ‘Heisei’ reference. Note, In the 35 U.S.C. 103 rejections below the previously cited ‘Heisei’ reference is now correctly cited as the ‘Takei’ reference in order to correct a translation error regarding the inventors name. 
In regarding to the rejection in the previous office action, applicant argues against combining the references of ‘Koretsune’ and ‘Heisei/Takei’ on the basis that Koretsune does not teach capturing monochrome images and that therefore including a monochrome camera would not be cost effective. However, this argument is now moot because the newly cited reference already includes a monochrome camera as further discussed in the 35 U.S.C. 103 rejections below.
Applicant further argues that terms such as "image capturing device" and “print quality inspection unit” are not functional terms and should not be interpreted under 35 U.S.C. 112(f). Applicant’s argument with respect to the claim limitation of an “image capturing device” is persuasive because the term would be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. However, applicant’s argument with respect to the claim limitation of an “print quality inspection unit” is not persuasive because a substitute term can act as a generic placeholder for the term “means” where that term would not be readily recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“print quality inspection unit” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over WO 2015079937A1 to Ohama (cited in the IDS filed 12/31/2020) in view of JP 4019397 to Takei (note, this is the same reference previously attributed to ‘Heisei’ but the name is now corrected). Citations below are to the provided respective translations.

Regarding claim 1, Ohama discloses a print quality inspection apparatus (pg. 3 ln. 82), comprising: 
an illuminator that emits light onto a printing product provided with a motion thread (pg. 3 ln. 94-105, white and infrared light sources); 
an image capturing device that captures an image of the printing product (pg. 3 ln. 106-118, monochrome and color cameras); and 
a print quality inspection unit that inspects print quality of the printing product based on image data captured by the image capturing device (pg. 4 ln. 141-149 and pg. 5 ln. 191-201).
the image capturing device captures RGB images of the printing product (pg. 3 ln. 106-118, monochrome and color cameras) and the print quality inspection unit performs inspection of print quality of an area including the motion thread based on image data (pg. 4 ln. 141-149 and pg. 5 ln. 191-201).
Ohama further teaches an IR filter and monochrome camera to capture a blackened image of a mirrored security thread (pg. 1 ln. 10-22) while separately capturing the visible ink regions with visible light  and the general principle of separately processing the different wavelengths of light simultaneously (pg. 7 ln. 248-268). Therefore Ohama teaches wherein the print quality inspection unit performs inspection of print quality of an area including the motion thread based on a wavelength of light reflected by the security thread. 
However the IR-LED reflected by the mirrored security thread is technically not a color.
However, in analogous art, Takei teaches wherein the print quality inspection unit performs inspection of print quality of an area including the 
It would have been an obvious design choice to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute a colored LED which is the same color as the printed mark, as taught by Takei, for the IR-LED and monochrome camera of Ohama to provide an article inspection apparatus which can reduce the difficulty of inspection depending on the color of a base of an article to be inspected at low cost (Takei, para [0005]) and/or for to accurately inspect the presence or absence of a printing defect even when the "output image type" is a gray image (Takei, para [0040]).

Regarding claim 2, the combination of Ohama and Takei discloses the print quality inspection apparatus according to claim 1, and Ohama further teaches wherein 
the print quality inspection unit uses data of all the RGB images to perform inspection of print quality of a region outside the area including the motion thread (pg. 6 ln. 242 – pg. 7 ln. 268: “detailed inspection of the position and shape of the processed portion IEa of the "security thread" and the processed portion IEb of the "OVD" becomes possible. Further, in the visible color cameras 42A and 42B, the pattern portion VE printed with visible ink is imaged in the same color as when viewed by a human eye, so that a detailed inspection of the pattern portion VE printed with visible ink can be performed”).

Regarding claims 8-9, the method of claims 8-9 are rejected along the same rationale as the corresponding apparatus of claims 1-2, respectively.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484